Citation Nr: 0905934	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether the reduction of the disability evaluation 
assigned for service-connected degenerative joint disease of 
the lower back with intervertebral disc syndrome from 40 
percent to 20 percent, effective July 1, 2007, is proper.

2. Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension.

                                      
                                            REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans' 
Affair


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1974 and from October 1983 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2006 and April 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2007, the Veteran requested a personal hearing 
before a Veterans Law Judge, sitting in Washington, DC.  
Thereafter, the Veteran withdrew his request for such 
hearing.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers 
his request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2008).

The Board notes that the Veteran submitted a statement in 
October 2008 in which he discusses diagnosis and treatment 
for spastic colitis, probable ulcerative colitis, and 
atelectasis, carpal tunnel syndrome, and leg nerve damage.  
The Board is unclear as to whether the Veteran is claiming 
service connection for these disorders, or, in the case of 
the last, an increased rating, as left leg nerve impingement 
is already service-connected.  Thus, the Veteran should be 
requested to clarify his intentions as to these disorders. 

Finally, the Board observes that the Veteran was originally 
represented before VA by the Oklahoma Department of Veterans 
Affairs (ODVA); however, in June 2007, he revoked the power 
of attorney assigned to ODVA.  Thereafter, in the October 
2008 statement, the veteran indicated that he is now 
represented by Disabled American Veterans (DAV).  However, he 
did not file a VA Form 21-22, Appointment of Veterans Service 
Organization or Claimant's Representative, as required under 
38 C.F.R. § 20.602.  Thus, for the purposes of this decision, 
the Board considers the Veteran to be unrepresented.  
Nevertheless, with respect to the issue remanded below, the 
Veteran may, at any time, file VA Form 21-22 in order to 
designate a representative for the additional proceedings 
with respect to that issue, as well as any future claims 
filed with VA. 

The issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1. An October 2004 rating decision granted a 40 percent 
disability rating for the Veteran's service-connected 
degenerative joint disease of the lower back with 
intervertebral disc syndrome, effective July 17, 2004.

2. An April 2007 rating decision reduced the evaluation for 
the Veteran's service-connected degenerative joint disease of 
the lower back with intervertebral disc syndrome to 20 
percent disabling, effective from July 1, 2007.

3. At the time of the April 2007 rating decision, the 40 
percent rating for the Veteran's service-connected 
degenerative joint disease of the lower back with 
intervertebral disc syndrome had been in effect for less than 
five years.

4. Resolving all reasonable doubt in favor of the Veteran, 
the medical evidence of record at the time of the April 2007 
rating decision did not demonstrate a sustained improvement 
in the Veteran's service-connected degenerative joint disease 
of the lower back with intervertebral disc syndrome.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected degenerative joint disease of the lower 
back with intervertebral disc syndrome below 40 percent was 
not proper, and the 40 percent disability rating is restored 
from July 1, 2007.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to restore the 40 percent 
rating for service-connected degenerative joint disease of 
the lower back with intervertebral disc syndrome, effective 
July 1, 2007 is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008) and the implementing regulations.

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2008).

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a rating decision in 
December 2006.  The reduction was then assigned in an April 
2007 rating decision, effective July 1, 2007.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  In this case, the 40 percent disability rating 
was effective July 12, 2004, less than three years before the 
reduction took effect.  Thus, various provisions of 38 C.F.R. 
§ 3.344, pertaining to stabilization of disability ratings, 
do not apply; reexamination disclosing improvement will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Nevertheless, the Court noted in Brown v. Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  5 Vet. App. 413, 420-21 
(1993). 

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id.; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown at 421. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which became 
effective on September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (2008).  Diagnostic Code 5237 is 
assigned to the Veteran's degenerative joint disease of the 
lumbar spine with intervertebral disc syndrome.  

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  

The record shows that the Veteran was granted service 
connection for degenerative joint disease of the lower back 
with intervertebral disc syndrome, in an October 2004 rating 
decision and assigned a 40 percent rating, effective July 12, 
2004.  In November 2006, in conjunction with a service 
connection claim for neuropathy of the lower extremities, 
claimed as secondary to the Veteran's service-connected 
degenerative joint disease of the lower back, a VA 
examination was conducted.  At this examination, range of 
motion measurements were flexion to 60 degrees, and 
extension, bilateral flexion, and bilateral rotation each to 
30 degrees.  There was no ankylosis noted.  Muscle spasm was 
absent, and gait was normal.  Based on these findings, the RO 
determined that the Veteran's lower back disability had 
permanently improved so as to warrant a reduction in 
disability evaluation.  However, the Board finds that a 
review of the medical evidence in its entirety does not 
reveal that a preponderance of the evidence supported the 
reduction.  

In this case, the Board determines that the record at the 
time of the April 2007 rating decision contained evidence 
that, at least, failed to confirm that the apparent 
improvement in the Veteran's disability was permanent.  In 
this regard, the Board observes that VA treatment records 
reveal that, in the months prior to the November 2006 VA 
examination, the Veteran had been seeing a chiropractor, and 
that these visits had resulted in a decrease in pain.  
However, these records do not otherwise reflect any change in 
the Veteran's functionality with regard to his lower back.  
Moreover, an April 2007 VA treatment record, dated prior to 
the April 2007 rating decision, explicitly states that there 
was decreased range of motion in the Veteran's back, thereby 
suggesting that the Veteran's limitation of motion had 
increased since the November 2006 VA examination.  Further, 
the Board observes that the Veteran's extension, bilateral 
flexion, and bilateral rotation, did not change between the 
September 2004 VA examination, on which the 40 percent rating 
was based, and the November 2006 VA examination.  The Board 
finds that this evidence suggests that the Veteran's 
disability had not undergone an overall, permanent 
improvement at the time of the April 2007 rating decision.

Finally, the Board notes that the November 2006 VA examiner 
did not have access to the claims file.  In Tucker v. 
Derwinski, 2 Vet. App. 201 (1992), the Court restored a 
rating and remanded the case, in part, because the VA 
medical examiner did not review the claims folder prior to 
the examination.  The Court noted that the failure to review 
the record rendered the examination inadequate because the 
disability was not viewed in relation to its history, citing 
38 C.F.R. § 4.1.  

Based on the above, the Board finds that the evidence in 
favor of the Veteran's claim for restoration of the 40 
percent rating evaluation is in equipoise with the evidence 
in favor of the reduction.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  As the Board finds that there is 
not a preponderance of the evidence in support of the 
reduction, the reduction from 40 percent to 20 percent for 
the Veteran's service-connected degenerative joint disease of 
the lower back with intervertebral disc syndrome was not 
proper and that the 40 percent disability evaluation is to be 
restored, effective July 1, 2007.





ORDER

The reduction of the disability rating for the Veteran's 
service-connected degenerative joint disease of the lower 
back with intervertebral disc syndrome from 40 percent to 20 
percent not being proper, the 40 percent disability 
evaluation is restored, effective July 1, 2007.

 
REMAND

The Veteran contends that his erectile dysfunction is a 
result of his service-connected hypertension.  The Board 
determines that a remand is required for further development 
of the record, as well as agency of original jurisdiction 
(AOJ) consideration of additional evidence.

The Veteran has not been afforded a VA examination with 
respect to this claim.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, the record contains 
evidence of a current disability, a possible service-related 
cause, and a relationship between the two.  With regard to 
the last, the Board takes note of a January 2007 statement by 
Dr. RMV that indicates that the Veteran's service-connected 
hypertension and degenerative joint disease contribute to his 
erectile dysfunction.  Thus, VA has a duty to perform a VA 
examination with respect to this claim.

Additionally, the Board notes that relevant evidence has been 
received since the last adjudication by the AOJ in this case, 
to include a June 2007 opinion by Dr. JS, and the Veteran has 
not waived AOJ consideration of such evidence.  See 38 C.F.R. 
§ 20.1304 (2008).  Therefore, the claim must also be remanded 
to allow for AOJ adjudication in light of this additional 
evidence. 

Further, in an October 2008 statement, the Veteran reported 
that he had been found disabled by the Social Security 
Administration.  Records related to the Veteran's application 
for these benefits are not associated with the claims file.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Moreover, the Veteran indicated in the statement received in 
October 2008 that he had received additional private 
treatment since certification of the appeal to the Board.  He 
provided complete names and addresses for two physicians, Dr. 
GR and Dr. RI, so that VA could request the records.  
However, the Board notes that the Veteran was hospitalized at 
a private hospital in March 2008, and he did not provide a 
complete address for this hospital.  Thus, he should be 
requested to complete a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for these records so 
that VA may obtain these records.

Finally, the Board observes that evidentiary requirements 
specific to secondary service connection claims are 
applicable in this case.  Effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to include a new paragraph:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service- 
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of 
severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.

See also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was provided with notice of the evidence 
necessary to substantiate a claim for service connection on a 
secondary basis; however, he was not advised that he must 
establish a change in severity.  Therefore, this remand for 
substantive development will allow for notification of the 
evidentiary requirements of secondary service connection 
claim, as indicated by Allen and 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be sent a notice 
that indicates that the evidence should 
show that the Veteran's erectile 
dysfunction was incurred or aggravated 
beyond its normal progression as a 
result of service- connected 
disabilities, in accordance with 38 
C.F.R. § 3.310 and Allen. 

2.	Request the private treatment records 
from Dr. GR and Dr. RI that the Veteran 
identified in the October 2008 
statement.

3.	Request that the Veteran complete a VA 
Form 21-4142, Authorization and Consent 
to Release Information to VA, for 
outstanding, private treatment records 
identified in the October 2008 
statement.

4.	Request all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  

5.	All requests and responses relevant to 
the above actions, positive and 
negative, should be associated with the 
claims file. 

6.	Schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of his erectile 
dysfunction.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should address 
the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's erectile dysfunction is 
the result of, or aggravated by, his 
service-connected hypertension, to 
include the medications prescribed to 
treat the hypertension?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

7.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2007 statement 
of the case.  The Veteran should then 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


